 

 

Case 1:19-cv-00332-FJS-CFH Document6 Filed 04/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK.

 

ANDREA J, NUSSINOW,

Plaintiff, | STIPULATION
-apainst- Civil Case No.: 1:19-cv-332
COUNTY OF COLUMBIA, et al. (FIS/CFH)
Defendants.

 

It IS HEREBY STIPULATED AND AGREED, by and between the
undersigned, attorneys of record for plaintiff and defendant County of Columbia, that the
time for defendant County of Columbia to answer or move with respect to the Complaint
(Dkt.No.1) shall be extended until May 17, 2019.

Dated: April 17, 2019 MURP

    

Thomas kK. Murphy, E
Bar Roll No,: 505396
Attorneys for Defendants

407 Albany Shaker Road
Loudonville, New York £2211
Telephone: 518-690-0096
Email: tmurphy@murphyburnslaw.com

 

Dated: April 17, 2019 eS SEE De. Fé ROSE AL LLP
Be SLE sens eh
Lisa Rosenthal, Esq.

Bar Roll No.: 700844
Attorneys for Plaintiff
55 Old Post Road North
Red Hook, New York
Telephone: 845-876-1086

Email: rosenthal@merlawyer.com

 

 
Case 1:19-cv-00332-FJS-CFH Document6 Filed 04/18/19 Page 2 of 2

Dated: , 2019 SO ORDERED:

, New York

 

Hon. Frederick J. Scullin, Jr.
United States District Court
Northern District of New York

 

 

 
